DETAILED ACTION
Claims 1, 3-7, 9-14, and 16-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12-14, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Wahlert et al. (US PG Pub No. US 2007/0271560 A1), further in view of Mick et al. (US PG Pub No. US 2014/0277784 A1). 
Wahlert was disclosed in IDS dated 04/26/2019. 

Regarding claim 1, AAPA teaches a virtual machine deployment system ([0003]), comprising: 
a plurality of processing subsystems ([0004], wherein server devices include multiple processors); 
at least one multi-endpoint adapter device including a plurality of endpoint subsystems ([0004], wherein server devices are provided with multi-endpoint adapter devices that provide a plurality of endpoints); 
a plurality of communication couplings that couple each of the plurality of endpoint subsystems to at least one of the plurality of processing subsystems in order to provide a respective subset of available communication resources to each of the plurality of processing subsystems ([0004] wherein the processors are coupled to the multi-endpoint adapter devices with fixed communication couplings); and 
a virtual machine deployment engine ([0005], wherein virtual machines are deployed) that is configured to: 
receive a first instruction to deploy a first virtual machine ([0005] wherein it is inherent that an instruction initiates the deployment of a virtual machine); 
determine at least one first communication resource requirement for the first virtual machine ([0005], wherein a virtual machine may have an associated SLA that requires a relatively high communication bandwidth).
AAPA does not explicitly teach identify a first processing subsystem that is included in the plurality of processing subsystems and that is provided a first subset of the available communication resources that satisfies the at least one first 
Wahlert teaches a virtual machine deployment system whereby available resources on a candidate host are taken into consideration based on resources required by the candidate virtual machine ([0009]) wherein network requirements of the candidate VM and network capacity of the candidate host are taken into account ([0033-34]; [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to efficiently match a defined work load to a set of compatible physical resources to service the load such as taught by Wahlert ([0008]).
AAPA and Wahlert do not teach a Baseboard Management Controller (BMC) device that is configured to: report, to the virtual machine deployment engine, a communication coupling configuration for the plurality of communication couplings that is used by the virtual machine deployment engine to identify the first processing subsystem that is provided the first subset of the available communication resources.
Mick teaches the use of a rack management controller (RMC) that collects information (i.e. reports) on various computing devices from baseboard management controllers (BMC) ([0041]; [0043]). Mick further teaches that the RMC acts as a virtual deployment engine to assign resources to deployed virtual machines using information from the computing devices’s BMC ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a BMC to report communication coupling configuration that is used by the virtual machine deployment engine to identify the first processing subsystem. One would be motivated by the desire to communicate with various well known management modules as taught by Mick ([0043]).

Regarding claim 3, AAPA teaches wherein the plurality of endpoint subsystems include a plurality of software defined Network Interface Controllers (NICs) ([0004]). 

Regarding claim 6, Wahlert teaches, wherein the virtual machine deployment engine is configured to: move, prior to identifying the first processing subsystem that is provided the first subset of the available communication resources, a second virtual machine that was deployed on the first processing subsystem ([0004], wherein a VM on a first host can be moved or migrated to a second host at any time; [0067-69]). 

Regarding claims 7, 9, 12-14, 16, and 19-20, they are the system and method of claims 1, 3 and 6 above. Therefore, they are rejected for the same reasons as claims 1, 3 and 6 above. 


Claims 4-5, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Wahlert et al. (US PG Pub No. US 2007/0271560 A1) in view of Mick et al. (US PG Pub No. US 2014/0277784 A1), further in view of Watanabe et al. (US PG Pub No. US 2013/0160014 A1).

Regarding claim 4, AAPA, Wahlert, and Mick do not teach wherein the virtual machine deployment engine is configured to: reconfigure, prior to identifying the first processing subsystem that is provided the first subset of the available communication resources, the plurality of communication couplings in order to provide the first processing subsystem with the first subset of the available communication resources.
Watanabe teaches a reconfiguring step by acquiring resources to meet the requirements of the virtual machine prior to deployment ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure that surplus resources are allocated to virtual machines that require such resources ahead of deployment as taught by Watanabe ([0012]; [0016]).

Regarding claim 5, Watanabe teaches wherein the reconfiguring of the plurality of communication couplings in order to provide the first processing subsystem with the first subset of the available communication resources includes: reconfiguring the plurality of communication couplings in order to reallocate, as part of the first subset of the available communication resources, at least some of the available communication resources that are provided to a second processing subsystem that is included in the plurality of processing subsystems ([0012], wherein other virtual machines temporarily utilize those resources are made available for deployment). 

Regarding claims 10-11 and 17-18, they are the system and method of claims 4-5 above. Therefore, they are rejected for the same reasons as claims 4-5 above. 

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on pages 8-9 of Remarks:
With regard to the alleged AAPA, the Applicant continues to respectfully disagree with the Office Action’s assertion that subject matter described by the Applicant’s disclosure is AAPA, as discussed in the previous response. Furthermore, the Applicant submits that such a combination of Wahlert to the alleged AAPA would at least require knowledge of the problem discussed in paragraph [0005] and, as such, the Applicant submits that the Office Action is using the teachings of the present disclosure as a motivation to combine the alleged AAPA and Wahlert, which is impermissible hindsight bias.

Examiner disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric C Wai/Primary Examiner, Art Unit 2195